DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (herein after will be referred to as Zhang) (US 20140376633) in view of Wu et al. (herein after will be referred to as Wu) (US 20140185686).

Regarding claim 26, Zhang discloses
a method for decoding a multi-view video, the method comprising:  [See Zhang [Fig. 15] Video decoder.  Also, see 0040, this disclosure is related to Multiview video coding.]
obtaining a residual difference of a current block from a bitstream [See Zhang [0208] The difference signal (i.e inter-view residual predictor) is used to predict the residual of current block.  The prediction signal of current video block is the sum of the inter-view predictor and the predicted inter-view residual.]
deriving a first reference block referred to for inter-view prediction of the current block to be decoded; [See Zhang [Fig. 10] Current block (150) and first reference block (156) in a different view.]
wherein the first reference block is a reference block of a reference view, [See Zhang [Fig. 10] first reference block (156) in a different view.]
wherein there is a motion vector between the current block and a second reference block; [See Zhang [Fig. 10] The coder also uses TMV (160) (i.e. bold vector) to identify second reference block (166) (i.e. TMV (160, dashed line).  Also, see 0210, scale TMV by POC scaling to locate second reference block (166).]
wherein the second reference block is a reference block of a current view; [See Zhang [Fig. 10] Second reference block (166).]
deriving the second reference block based on the [See Zhang [Fig. 10] The coder also uses TMV (160) (i.e. bold vector) to identify second reference block (166) (i.e. TMV (160, dashed line).]
deriving a motion vector for the first reference block; [See Zhang [Fig. 10] TMV (160).]
deriving a third reference block based on the motion vector for the first reference block;  [See Zhang [Fig. 10] TMV (160) locates third reference block (162).]
generating a prediction residual for the current block based on the second reference block and the third reference block; and [See Zhang [0208] Inter-view residual predictor for the current block by using the two latter blocks (i.e. second reference block (166) and third reference block (162)).]
reconstructing the current block using the prediction residual and the residual difference [See Zhang [0208] The difference signal (i.e inter-view residual predictor) is used to predict the residual of current block.  The prediction signal of current video block is the sum of the inter-view predictor and the predicted inter-view residual.]
wherein the prediction residual is generated based on a difference between the second reference block referred to the current block and the third reference block referred to the first reference block, and  [See Zhang [0208] CurrTRef-BaseTRef.]
Zhang does not explicitly disclose
determining that the prediction scheme of the first reference block is inter-view prediction,
based on the determination that the prediction scheme of the first reference block is inter-view prediction, 

However, Wu does disclose
determining that the prediction scheme of the first reference block is inter-view prediction, [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based in part on camera views (i.e. view information).  Also, see 0087, a current inter-view MV is predicted from an inter-view MV predictor.]
based on the determination that the prediction scheme of the first reference block is inter-view prediction, [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based in part on camera views (i.e. view information).  Also, see 0087, a current inter-view MV is predicted from an inter-view MV predictor.]
[See Wu [0065] Using a zero MV predictor (i.e. to locate a reference block).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Zhang to add the teachings of Wu, in order to improve upon motion vector competition for multi-view sequences in HEVC to alleviate any problems that occur [See Wu [0012]].  Zhang explicitly states that POC scaling is used for the dashed line (160) in Fig. 10 (i.e. scaling bold TMV) (para. 0210 with Fig. 10).  Wu discloses that problems arise when using the POC scaling formula for multi-view (para. 0012-0013) and that when a current inter-view motion vector is predicted from an inter-view MV predictor and applying the prior art formula (i.e. POC scaling formula) creates a denominator of zero, is undesirable and lead to a coder crash.  Therefore, it would be obvious to apply the zero motion vector when locating the second reference block in Zhang when there is not an available TMV in Zhang to avoid coder crash.

Regarding claim 27, Zhang (modified by Wu) disclose the method of claim 26.  Furthermore, Zhang does not explicitly disclose
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding.
However, Wu discloses
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding. [See Wu [0018] Predictor identifier to identify at least one candidate motion vector predictor type determined by the type determiner.  Also, see Figs. 18-19, Decoder for decoding received input stream.]     
Applying the same motivation as applied in claim 26.

Regarding claim 28, Zhang (modified by Wu) disclose the method of claim 27.  Furthermore, Zhang does not explicitly disclose
wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  
However, Wu discloses
wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  [See Wu [Fig. 18] Decoder with entropy, inverse quantization and inverse transformation of received input video from the encoder.]
  Applying the same motivation as applied in claim 26.                    

Regarding claim 29, Zhang (modified by Wu) disclose the method of claim 27.  Furthermore, Zhang does not explicitly disclose
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   
However, Wu discloses
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based in part on camera views (i.e. view information).]
Applying the same motivation as applied in claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20150055704) – para. 0168 – If no temporal motion vector is found (i.e. for the reference block) then default motion vector is applied such as a zero motion vector for ARP.  Also, see para. 0165 with Figs. 9/10.
Liu et al. (US 20170013275) – para. 0163 – this reference fails to qualify as prior art due to its date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486